DETAILED ACTION
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).  The certified copy has been filed in parent Application No. 16/209,229, filed on December 4, 2018.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 30, 2021 was in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-7 & 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Muterthies et al., [US 6,347,849] in view of Rock et al., [US 4,294,499].  Muterthies teaches of a sliding element linear guide system (fig. 1) for a furniture item, the sliding element linear guide system comprising: a cabinet unit rail (14); a central rail (26); a sliding element rail (18); at least one carriage (defined as a cradle (66)) including bearing elements (53, 54, 55, 56); a synchronization wheel (67), rotatably mounted on a vertically oriented central rail side wall (fig. 1) via a pin (65) extending horizontally from Muterthies teaches applicant’s basic inventive claimed system as outlined (mapped) above, but does not show the inclusion of a second wheel.  As to this aspect, Rock is cited as an evidence reference for the known use of two wheels (9, 9’) on a central rail (11) which is between two rails (5’s & 6’s).  Accordingly, the position is taken that it Muterthies so as to utilize a second wheel in view of Rock’s teaching because this arrangement would enhance the synchronization of the system due to the additional contact area afforded the second wheel thereby adding a greater degree of support and stability to the system during translational movement.  Additionally, the position is taken that it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate an additional wheel since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  As modified, the two identical synchronization wheels can be spaced apart on mutually opposite end sides of the central rail (such as a front side and a back side of the rail).  Regarding Claim 2, as modified, the two identical synchronization wheels are deemed friction wheels.  Regarding Claim 3, as modified, the two identical synchronization wheels mounted on the central rail contact a raceway surface of a sliding element rail side wall portion and a raceway surface of a cabinet unit rail side wall portion (note fig. 1).  Regarding Claim 4, as modified, the two identical synchronization wheels have a curved shell face (cylindrical).  Regarding Claim 5, as modified, the two identical synchronization wheels are pretensioned (in the sense that they are friction fitted relative to the pin and adjacent rails) in a direction transverse to a direction of movement of the rails of the sliding element guide system.  Regarding Claim 6, as modified, the two identical synchronization wheels are assembled to be movable on a rocker element (deemed to correspond to the pin) disposed on a central rail side wall portion, whereby an equalization of tolerance is implemented.  Regarding Claim 7, as Regarding Claim 9, as modified, the at least one carriage comprises two carriages (upper and lower carriages), and wherein the two identical synchronization wheels synchronize movement of the two carriages.  Regarding Claim 10, as modified, the two identical synchronization wheels synchronize a movement of the central rail with a movement of the cabinet unit rail and a movement of the sliding element rail.  Regarding Claim 11, as modified, the sliding element linear guide system can be used in conjunction with an item of furniture (12).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Muterthies et al., in view of Rock et al., and further in view of Friesenecker et al., [US 2013/0002115].  The prior art teaches applicant’s basic inventive claimed sliding element linear guide system as outlined {mapped} above, but does not show the inclusion of a gear means comprising a rack as prescribed by applicant.  As to this feature, Friesenecker is cited as an evidence reference for the known use of a rack (12) arranged on a raceway surface of a sliding element rail (7) in an analogous art.  The rack mating with a synchronization wheel (11) in order to synchronize the rail (7) with at least one carriage (8).  Accordingly, the position is taken that it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a gear means within the prior art device in a manner as taught by Friesenecker because this arrangement would provide a more reliable synchronization between the rails and the carriages, as opposed to the wheels alone, due to the enhanced engagement provided by the contact surfaces of the toothed gear wheel and the toothed rack.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-11 of U.S. Patent No. 11,154,134.  Although the claims at issue are not identical, they are not patentably distinct from each other because all of the claimed subject matter features within the instant application are accounted for within the patented claim set, where the “pin” in the instant application is being mapped to the “rocker elements” of the patent.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure – see attached Form PTO-892 showing various linear guide systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES O HANSEN whose telephone number is (571)272-6866. The examiner can normally be reached Mon-Fri 8 am - 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



JOH
February 9, 2022

/James O Hansen/Primary Examiner, Art Unit 3637